Citation Nr: 0704484	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  03-27 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to March 
1947, and from November 1951 to June 1970.  He also had 
periods of inactive duty from March 1947 to November 1951.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which 
denied service connection for cause of the veteran's death.  
The RO issued a notice of the decision in September 2002, and 
the appellant timely filed a Notice of Disagreement (NOD) in 
November 2002.  Subsequently, in August 2003 the RO provided 
a Statement of the Case (SOC), and thereafter, in September 
2003, the appellant timely filed a substantive appeal.  

The appellant did not request a hearing on this matter.  On 
appeal, in February 2005 the Board remanded the case for 
further development, to include obtaining relevant medical 
records necessary for obtaining an Armed Forces Institute of 
Pathology (AFIP) medical opinion.  In July 2006 the Board 
requested a medical opinion from the AFIP as to the cause of 
the veteran's death, specifically, whether the primary site 
of the veteran's fatal cancer originated in the bladder or 
prostate, and if the former, whether the veteran's bladder 
cancer was caused or aggravated by his service connected 
prostate cancer.  The Board received the AFIP opinion in 
November 2006, however, it determines that additional 
development is required for resolution of this appeal.  The 
appeal therefore is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.
 

REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9 
(2006).  A summation of the relevant evidence is set forth 
below.  

a. Factual Background
During his lifetime, the veteran was service connected for 
residuals, prostate cancer, effective from October 3, 1997.  

The veteran died in June 1999, with the immediate cause of 
death listed on the death certificate as squamous cell 
bladder cancer.  The death certificate listed acute renal 
failure secondary to obstruction and metastatic carcinoma as 
other significant disorders that contributed to death, but 
that were not related to the immediate cause of death.

In November 2006 the AMC received the requested AFIP opinion 
by Dr. I.S.  In her report, Dr. I.S. stated that based on the 
medical data and the generally slow growth rate of prostatic 
adenocarcinoma, "it is very likely that it had been present 
for several years" before a palpable nodule was detected in 
the prostate in 1994.  Dr. I.S. further stated that the 
veteran had two independently coexisting tumors: one a 
urothelial carcinoma of the bladder and the other prostatic 
adenocarcinoma.  She indicated that such coexisting tumors 
are not uncommon, with incident ranges between 5 percent to 
45 percent, as reflected in literature.  She further 
indicated that in January 1999 small cell carcinoma was 
diagnosed in the bladder neck curetting, and noted that such 
small cell carcinomas can originate in association with both 
urothelial carcinoma and prostatic adenocarcinoma.  Dr. I.S. 
determined that the presence of urothelial carcinoma 
associated with small cell carcinoma was in favor of 
urothelial origin.

Having found that the primary site of the veteran's terminal 
cancer was the bladder, the Board asked the clinician next to 
determine whether it was at least as likely as not that the 
bladder cancer was aggravated by the veteran's service 
connected prostate cancer and its disabling clinical 
residuals.  Dr. I.S. responded first that there was no 
documented squamous cell carcinoma, despite having been 
listed as the cause of death on the veteran's death 
certificate.  She noted that both urothelial and prostatic 
cancer can metastasize to bone and other organs as in the 
veteran, and both can be associated with small cell 
carcinoma, which the veteran had.  Such small cell carcinomas 
metastasize extensively and often rapidly, but the nature of 
the veteran's metastatic deposits was never clarified through 
biopsies, although the cytology of the pleural fluid was 
consistent with small cell carcinoma.  Dr. I.S. conveyed that 
the rapid development of metastases and the results of the 
pleural fluid cytology suggested that the small cell 
carcinoma was the source of the metastases, and she further 
noted that the origin of the small cell carcinoma was not 
certain, but likely the bladder.  This tumor appeared to have 
had the same aggressive behavior as any other small cell 
carcinoma, but she indicated that "[i]t is impossible to 
comment if and how the prostatic carcinoma could have 
aggravated the bladder carcinoma."       

In November 2006, the appellant indicated that she had no 
additional evidence to submit in support of her claim.

b. Discussion
While Dr. I.S.'s opinion is of assistance to the Board, it 
still does not provide an answer to the remaining question in 
this case, namely, whether it is at least as likely as not 
that the veteran's service connected prostate cancer 
aggravated or worsened his bladder cancer.  While a clinician 
may have to resort to speculation to answer the question at 
hand, given Dr. I.S.'s observation on the matter, an opinion 
from an oncologist should be obtained to address the question 
of whether aggravation is less likely, as likely or more 
likely.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(c)(4) (2006).  

Prior to obtaining the opinion noted above, the AMC/RO should 
ensure compliance with all of the duties to notify.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  The AMC/RO should also 
notify the appellant and her representative of the amendment 
to 38 C.F.R. § 3.310 (2006), effective October 10, 2006.

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  Notice 
consistent with 38 U.S.C.A § 5103(a) and 
38 C.F.R. § 3.159(b)(1) with respect to 
the claims must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the appellant 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2.  The AMC/RO must also notify the 
appellant and her representative of the 
amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, for the purpose of  
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of 
severity of the nonservice-connected 
disease or injury must be established by 
medical evidence created before the onset 
of aggravation.

		3. A medical opinion from an oncologist must be 
        obtained to ascertain whether the veteran's service 
        connected prostate cancer aggravated his death-
causing 
        bladder cancer.
        
The claims file must be sent to an 
oncologist.  Following a complete review 
of the relevant medical 
evidence in the claims file, the 
oncologist is requested 
to answer the following question:
        
(a) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's service connected 
prostate cancer aggravated his fatal 
bladder cancer beyond its natural 
progression?

The oncologist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

If the veteran's bladder cancer was 
aggravated by his service-connected 
prostate cancer beyond its natural 
progression, to the extent that is 
possible, the oncologist is requested to 
provide an opinion as to approximate 
baseline level of severity of the bladder 
cancer (e.g., stage of the cancer) prior 
to the onset of aggravation.
 
The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she should 
so indicate in the examination report.  

4.  Then, after completion of any other notice or 
development indicated by the state of the record, 
with 
consideration of all evidence added to the record 
subsequent 
to the last SSOC, the AMC/RO must readjudicate the 
appellant's claim.  If the claim remains denied, 
the 
AMC/RO should issue an appropriate SSOC and provide 
the 
appellant an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).





